Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/7/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-5 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 8/8/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 1 recites “a cover part made of synthetic resin fixed to the rotating part and covering a first side surface of the resolver rotor”.  
See markup from Figs. 1-2 below.   Element 51 is resolver rotor and 52 is the cover part.   See arrow appeared being a mounting element for the rotor, that is already covering the resolver rotor 51, and therefore 52 is not really acting for covering purpose.  Even if 51 and the arrow of mounting element are assigned as the resolver rotor, second side of the resolver rotor is covered by partially same as the first side being partially covered.  Hence, it is vague and indefinite meaning of the claim recitation. 

    PNG
    media_image1.png
    346
    387
    media_image1.png
    Greyscale


(2) Claim 1 recites “a stator fixed to an inside of a housing”; and “a resolver fixing part fixed to the inside of the housing”.   See underlines below. 

    PNG
    media_image2.png
    217
    638
    media_image2.png
    Greyscale

It is vague and indefinite regards said “inside of a housing” which is a specific location of housing where both stator of motor and stator of resolver are fixed to.  As long as the examiner understood, the locations where stator of motor and stator of resolver are fixed to are different.  See Fig. 1 of the applicant.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over GOPALAKRISHNAN et al (US 20130221810 A1) in view of Yabe (US 20030213322 A1) and SATO et al (US 20190032728 A1). 
As for claim 1, GOPALAKRISHNAN discloses a working device comprising: 
a stator (22, best see Fig. 1) [0012] fixed to an inside of a housing (14) [0006]; 
a rotor (39) rotatably installed in the stator; 
a rotating part (e.g., 34) rotatably installed in the housing, the rotating part being configured to be rotated with the rotor; 
a resolver fixing part (42) [0015] fixed to the inside of the housing; and 
a resolver moving part (as below) comprising: 
a resolver rotor (44) positioned outside the resolver fixing part; and 
a cover part (31) fixed to the rotating part and covering (by partially, see 112 rejection) a first side (right side) surface of the resolver rotor, 
wherein: the resolver fixing part (42) directly faces the resolver rotor (by core portion); 
an outer diameter of the cover part is greater than an outer diameter of the resolver rotor (as 31 is insider recess 37); and 
a second side (left side) surface of the resolver rotor opposite the first side surface is not covered (it is not completely or by the cover part; or the portion relative to a surface 31 is not covered; see 112 rejection). 
GOPALAKRISHNAN failed to clearly teach (1) said cover part 31 is made of synthetic resin; and (2) said resolver fixing part 42 directly faces said cover part 31.  
Re (1), it appear the cover part (31, locking snap ring) is known with synthetic resin.  See element 30 (snap ring) of Yabe (US 20030213322 A1) at para. [0032].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have cover part made of synthetic resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re (2), GOPALAKRISHNAN said cover part 31 is axially pressed by wave spring 36 against the first shoulder 38 [0018].  Although Fig. 1 does not clearly show, wave spring 36 is known as a circular ring.  SATO et al (US 20190032728 A1) discloses [0066] the elastic member 34, for example, a wave spring having a ring shape as illustrated is preferred (Figs. 1, 4). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of SATO with that of GOPALAKRISHNAN to configure the wave spring 36 as a ring shape axially pressing the cover part 31, so that the resolver fixing part 42 by coil portion directly faces the cover part 31 since a ring shaped wave spring has center portion empty.  

As for claim 2, GOPALAKRISHNAN as combined discloses the working device of claim 1, wherein the cover part is in a shape to cover (partially at one side) the resolver rotor.  The “injection-molded” is product by process limitation.  It limits a method of making the cover part by injection-molding.  The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight.  MPEP 2113.  It would have been obvious the cover is produced by injection-molded per using a method of production known in the art.  It is known in the art that injection molding can be performed either metal or plastic material. 
As for claim 3, GOPALAKRISHNAN as combined teaches the working device of claim 2, wherein the rotating part comprises: a mounting frame (34) installed in a shape to cover the rotor (covering lower surface of the rotor 39 of the motor); and a motor shaft (32 – use plain meaning) connected (via 33) to the mounting frame (34), having a hollow portion formed therein, and rotatably installed in the housing [0013]. 
As for claim 4, GOPALAKRISHNAN as combined teaches the working device of claim 3, wherein the cover part (35) is fixed to the mounting frame (34) and has a larger inner diameter than an outer diameter of the resolver fixing part (42). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GOPALAKRISHNAN in view of Yabe and SATO, and in further view of KASUYA et al (US 20120032544 A1).   
As for claim 5, GOPALAKRISHNAN as combined failed to teach the working device of claim 3 further comprising: a gear shift part configured to shift gears using power received from the motor shaft; and a drive shaft passing through the inside of the motor shaft, and configured to be rotated by power received from the gear shift part.
KASUYA teaches a working device comprising: a gear shift part (e.g., TM) configured to shift gears using power received from the motor shaft; and a drive shaft (M) passing through the inside of the motor shaft, and configured to be rotated by power received from the gear shift part. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for automatic continuously variable speed change [0043-0048]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834